Napton, Judge,
delivered the opinion of the court.
As we understand the facts of this case, it is not one in which a court could presume a conveyance or direct a jury to presume one. It does not fall within any class of cases in which such presumptions have been indulged. The presumption is invoked here not to sustain an ancient possession held . under the title sought to be aided by the presumption, but to make out an outstanding title, adverse to that under which the defendants hold and under which the plaintiffs claim.
Langham took possession in 1818 under deeds from the heirs of Bizette. The Brazeau title derived through Proven-*52chere, after being traced to the two nephews of Brazeau in 1811, disappears and no traces of it áre seen afterwards. No possession had ever been held under it, beyond all doubt, up to this time, although nearly thirty years had elapsed. The first possession of the land since the death of Charles Bizette is found in Langham in 1818, under the Bizette title, and that possession has continued to the present day. The nephews of Brazeau, who held what is here termed the Bra-zeau title originally derived from Provenchere and conveyed to them by their uncle in 1811, conveyed to Langham an adjoining tract in 1818, and in referring to the tract now in controversy spoke of it as belonging to Langham. No allusion is made to their title to this tract in the deed. It would bo a violent presumption to infer from this that they had previously made a conveyance to Langham, as it is perfectly easy to account for such language without making such an inference. Langham was in possession of the land by deeds under the Bizette title. The Brazeaus may have considered their title worthless. The recital that the adjoining' tract belonged to Langham is just as true if Langham’s title was derived from Bizette, as it would be if it had been derived from them. Besides, the recital, whatever it may imply, can not bind the present plaintiffs, who claim under the Bizette ’ title, and are no way concerned in or affected by the deed from the Brazeaus for an adjoining tract of land. At all events no deed from the Brazeaus to Langham appears in this case, and neither the court nor jury were asked to presume one. "We may assume, then, that no such deed existed, and consequently Langham derived no title to the premises in controversy from the Brazeaus.
The jury then in this case were permitted to infer from circumstances a valid sale of this land to Brazeau in 1782, not to protect a possession acquired under such sale, but to defend a possession acquired under the heirs of Bizette against a claim of one of the heirs.
The doctrine of presuming conveyances mainly rests upon long and uninterrupted possession in the owners of the title *53in favor of which, the presumption is indulged. Where a defendant in ejectment takes shelter under an outstanding title, as he may do, he must take it as he finds it, and it will be treated by the court as it would be if its owners were asserting it as plaintiffs. Could the Brazeaus or their representatives claim the assistance of presumption in a suit against the present defendants ? If they could not, then the defendants, resorting to it for protection, can not strengthen it or cure its defects .by connecting with it their possession under another and adverse title.
So far as mere presumptions of fact are concerned, they would seem to be rather against the validity of the title of Brazeau, if we consider the acts of those who hold this title as entitled to much weight in determining its value. No possession was ever taken under it by any one. The Pro-vencheres — both father and son — -and Langham and the Bra-zeaus did not appear to regard the title as valuable from 1811 up to 1818. Langham was busy in buying up branches of the Bizette title, and did not think it worth while to buy the Brazeau title to this tract, although he must have been aware of it by his purchase of an adjoining tract, the title of which had the same origin and the same owners. It would seem that John L. Provenchere had no confidence in the Brazeau title, since it was through him that Langham derived a portion of the Bizette title. Provenchere could hardly be ignorant of the existence and character of the Brazeau title, as it originated in a supposed sale made by his father. If indeed we could presume that Langham, in 1818, when he went into possession of this land, had previously acquired a conveyance from the two Brazeaus, the case would present entirely another aspect. But the case was not tried upon any such hypothesis. The jury did not pass upon any such fact. We must suppose that no such deed existed, as no such deed was shown, and no reference to any such deed is to be found in any of the conveyances made of this land or their recitals. The deed of 1811, from Provenchere to Bra-zeau, is certainly evidence to show that at that date Brazeau *54considered his purchase available, yet he immediately transferred the title to his nephews and they never took possession. Nothing further is ever heard of it in all the subsequent acquisitions of title by Langham to this and adjoining tracts of land, in all of which the Provencheres and Brazeaus were concerned. This title is now resuscitated, after a lapse of nearly forty years, to protect the interest of those who hold under the Bizetto title, but who it seems did not acquire the whole title.
We do not wish to be understood as asserting that an owner or claimant of land prejudices his title by buying up outstanding claims. Such purchases are common and altogether commendable, and ought not to create any prejudice against the title which proves to be available. If Langham had been the owner of the Brazeau title, his subsequent purchase from the heirs of Bizetto ought not to have any* influence in impairing the value of his original title. But we have seen that Langham and his assignees do not occupy this position.
We concede the force of the reasoning by which the counsel for the defendant has maintained the genuineness of the receipt of 1782. The argument was certainly ingenious, perhaps conclusive. We think the paper was a genuine one and that the jury were well warranted in coming to this conclusion; but it is not pretended that this paper alone makes out a valid sale in 1782 to Joseph Brazeau. If a possession had been taken under this receipt or the deed following it, then a court or jury might well be permitted to presume that every thing necessary under the law to be done towards passing the title to Brazeau had been done. Every legal presumption will be made to sustain long and ancient possession, but the possession must go along with the title whose deficiencies are sought to be covered up. As neither the defendants nor those from whom they derived title and possession ever hold under the title they now seek to set up, they have no other protection against the claim as*55serted in this case except such as their possession under the statute of limitations gives them.
As the case was not tried upon this defence of limitation, we have not looked into the facts with any view to see what result would be produced by the statute of limitations. "We shall therefore reverse the judgment and remand the cause ;
the other judges concur.